22S-/5"
                                ELECTRONIC RECORD




 COA #      01-14-00206-CR                        OFFENSE:        21.1 (Sexual Abuse of Child)

            Alan Omar Rodriguez v. The State
 STYLE:     ofTexas                               COUNTY:         Harris

 COA DISPOSITION:      AFFIRM                     TRIAL COURT:    177th District Court


 DATE:02/03/2015                  Publish: NO     TC CASE #:      1378403




                         IN THE COURT OF CRIMINAL APPEALS


          Alan Omar Rodriguez v. The State of
 STYLE:   Texas                                        CCA#:            22«-/r
          PRO SE                       Petition        CCA Disposition:
 FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

 DATE:      *//*?/.M)/jT                              SIGNED:                            PC:

 JUDGE:
                  rJiCc-'AAyU^—                        PUBLISH:                          DNP:




                                                                                         MOTION FOR

     PflP SC          PBTrnoN                       REHEARING IN CCA IS:

                                                    JUDGE:
FORDISCRETIONARYREVIEW

IS    re/us^S
                                                                              ELECTRONIC RECORD
DATE JTuL           J21 Z&JS-
     r~
            JUDGE